Citation Nr: 9902770	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a nervous 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty U.S. Navy from 
October 1965 to July 1969.  His decorations include the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which increased evaluations were denied for 
both a low back disability and for a nervous disorder.  

The veteran initially requested a hearing before regional 
office personnel which was scheduled for September 17, 1996.  
Apparently, that hearing was not conducted.  The record 
includes an October 1996 letter from a representative of the 
Alabama Department of Veterans Affairs, which indicates that 
the veteran did not have representation at the time of his 
scheduled hearing, and it was requested that he be afforded 
another compensation and pension examination prior to 
rescheduling the hearing.  Thereafter, in his VA Form 9 
(substantive appeal) which was received by the RO in March 
1997, the veteran indicated that desired a hearing before a 
member of the board sitting at the local RO.  A travel board 
hearing was subsequently scheduled for the veteran on July 
15, 1998, and the record indicates that this hearing was 
canceled.  

As there is no indication that the veteran requested that the 
travel board hearing be rescheduled, the Board finds that all 
due process considerations have been satisfied in this regard 
and no further action is needed with regard to a hearing.  

The issue of entitlement to an increased evaluation for a 
nervous disorder is the subject of a Remand which immediately 
follows this decision.  





FINDING OF FACT

The veterans low back disability is diagnosed as 
spondylosis, and is currently manifested by forward flexion 
of 26 degrees, backward extension of 6 degrees, left lateral 
flexion of 32 degrees, and right lateral flexion of 22 
degrees with objective evidence of pain on motion.  At the 
time of the most recent VA examination, there was no evidence 
of localizing neurological signs.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for a low back 
disability.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71(a), Diagnostic Codes 5292, 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability has increased to an 
extent where he needs an increase in payments, as he is in 
pain at all times and he is barely able to walk.  He has also 
indicated his belief that his low back disability has 
increased to a point of 100 percent.  Thus, it is his 
contention that a higher evaluation is warranted for this 
disability.  

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded, 
where the disorder was previously service-connected and rated 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Pursuant to a November 1969 rating action, service connection 
was established for a back disorder which was evaluated as 
spondylosis, unilateral, left L5.  The rating board was of 
the opinion that service connection by reason of aggravation 
was warranted for the veterans back condition, in as much as 
he nearly served four years and his back condition did not 
bother him particularly until approximately after he had 
three years of service.  An evaluation of 40 percent 
disabling is currently in effect for this disability.  

In July 1970, the veteran was afforded a VA examination for 
compensation and pension purposes.  The report shows a 
diagnosis of back condition since 12 years of age, with bony 
ankylosis in the lower third left sacroiliac joint and slight 
asymmetry of the sacrum.  

The report of a June 1992 x-ray of the lumbosacral spine 
shows findings of degenerative disc disease at L3-4, L4-5, 
and to a lesser degree, at L5-S1 with degenerative joint 
disease in the facets of L4 and L5.  Alignment was normal.  

VA outpatient treatment records show that in 1992 and 1993, 
the veteran underwent physical therapy as treatment for low 
back pain, to include home exercises and instruction in the 
proper body mechanics for sitting, standing, bending, 
lifting, carrying, and reaching; for the purpose of 
increasing the range of motion in the lower back to within 
normal limits.  He was also afforded treatment and therapy 
for pain in his neck and shoulders.  

The report of a July 1993 x-ray of the spine, sacrum, and 
coccyx shows that the SI joints were normal, but there was a 
large cystic lesion involving most of the iliac crest.  It 
was noted that this finding was suggestive of a sulcal 
pseudotumor that is commonly related to hemophilia.  There 
was no other significant skeletal abnormality.  

The report of an October 1993 x-ray of the lumbar spine shows 
that there was evidence of degenerative disc disease of the 
L3-4 and L4-5 disc interspaces.  

In October 1993, the veteran was afforded a VA examination of 
his spine for compensation and pension purposes.  The 
examination report shows that he complained that back pain 
had progressively worsened with time, and he described 
chronic low back pain which varied in severity.  The veteran 
reported that this pain was aggravated by activities such as 
bending, lifting, and prolonged sitting, standing, or 
walking.  It was noted that there was a questionable history 
of radicular type pain in the lower extremities.  He also 
described multiple aches and pains essentially over the 
entire body.  Past medical history was significant for a 
herniated disk at C6-7 which was excised in 1987.  The 
veteran stated that prior to July 1993, he was employed at 
Shelby Steel Company as a plate splicer operator, but he had 
been unable to work since that time secondary to his multiple 
musculoskeletal complaints.  

On physical examination, the veteran moved about somewhat 
slowly and stiffly.  On examination of the back, he was able 
to stand erect.  No spasm was noted but he had generalized 
tenderness to palpation over the lower lumbar region.  Range 
of motion of the lumbar spine was 70 degrees of flexion and 
15 degrees of extension, with complaints of pain on motion.  
Supine straight leg raise examination was considered to be 
negative for reproduction of radicular pain.  He performed no 
better than a fair heel and toe walk.  He was able to slowly 
squat and arise again.  Reflexes were on the order of trace 
at the knees and absent to trace at the ankles.  Sensation 
appeared to be intact in the lower extremities.  

The examination report shows an impression of chronic lumbar 
syndrome with history of spondylolysis, unilateral on the 
left at L5.  The examiner also indicated that degenerative 
changes had been noted on prior x-ray reports.  

In September 1994, the veteran was afforded a VA spine 
examination.  At this time, he indicated that his back 
condition has gradually deteriorated and he has not been able 
to get any relief.  He complained of consistent pain in his 
back without relief.  On objective examination, there was 
tenderness over L4-L5 on the left.  There were no postural 
abnormalities or fixed deformities, and the musculature of 
the back was normal.  Range of motion of the lumbosacral 
spine was as follows:  forward flexion, 48 degrees; backward 
extension, 22 degrees; left lateral flexion, 24 degrees; 
right lateral flexion, 28 degrees.  The examiner noted that 
there was objective evidence of pain on motion.  With regard 
to neurological involvement, there was localized tenderness 
to the left of L4 and L5.  The report shows a diagnosis of 
history of spondylosis to the left at L4-L5.  

The report of a September 1994 x-ray of the lumbar spine 
shows that there was evidence of degenerative disease at the 
L4-L5 and L3-L4 disc interspaces.  

The report of a November 1994 VA mental disorders examination 
shows an Axis III diagnosis of severe chronic low back pain, 
lower extremity pain with resultant occupational impairment 
secondary to service-connected condition.  

In December 1995, the veteran was afforded a VA spine 
examination.  At this time, he complained of pain in his 
lower back which radiated into both hips and down both legs.  
He also complained of neck pain and shoulder pain.  

On objective evaluation, there were no postural abnormalities 
and no fixed deformities.  The musculature of the back was 
normal for the veterans age.  Range of motion of the lumbar 
spine was as follows:  forward flexion, 50 degrees; backward 
extension, 16 degrees; left lateral flexion and right lateral 
flexion, 40 degrees.  There was objective evidence of pain on 
motion.  No localizing neurological signs were evidenced.  
The report shows a diagnosis of degenerative joint disease, 
L5-S1, with some spondylolisthesis.  The examiner also 
provided a diagnosis of postoperative cervical diskectomy 
with residual traumatic arthritis.  

The report of a December 1995 x-ray of the lumbar spine shows 
findings of degenerative changes with osteophyte formation 
and disc space narrowing in the lower lumbar spine.  

In July 1996, the veteran underwent a private medical 
evaluation at Birmingham Rheumatology, by David A. McLain, 
M.D., F.A.C.P., F.A.C.R., which was conducted at the request 
of the veterans attorney in conjunction with a claim for 
Social Security benefits.  The August 1996 examination report 
shows that because of his arms, shoulders, back, legs, and 
knees, the veteran was forced to stop carrying heavy bags and 
buckets in the course of his employment at Shelby Steel.  

On physical examination, it was noted that he ambulated with 
a cane.  On examination of the back and neck, there were 
multiple tender trigger point areas over the neck, shoulder 
blades, and low lumbar spine.  Dr. McLain noted that x-rays 
of the lumbosacral spine showed degenerative disc disease at 
L3-4 and L4-5, with osteophytes of both hips and gas in the 
L3-4 disc space.  Degenerative disc disease was also found at 
L1-2 with anterior osteophytes.  

It was Dr. McLains diagnostic impression that the veteran 
had significant degenerative disc disease at L1-2, L3-4, and 
L4-5, osteoarthritis of the lumbosacral spine, osteoarthritis 
of the hips, osteoarthritis of the hands, and fibromyalgia 
syndrome.  It was also his diagnostic impression that the 
veteran was totally disabled from any employment.  

Dr. McLain also completed a physical capacities evaluation 
form, in which it was noted that the most reasonable lifting 
and/or carrying expectation for the veteran during a normal 
work day was 5 lbs. occasionally to 1 lb. frequently, and he 
could stand or walk for two hours and sit for 5 hours.  Dr. 
McLain also indicated that restrictions would be required for 
many activities, to include pushing, pulling, climbing, 
bending and/or stooping, operating motor vehicles, and 
working with or around hazardous machinery.  

In December 1996, the veteran underwent a VA examination for 
compensation and pension purposes.  At this time, he 
complained that his condition had progressed to where he 
hurts everywhere and he has numbness in both hands and both 
arms with associated pain.  He also indicated that he had 
pain in both hips and both legs, and he could not sleep 
without medication.  

On objective evaluation, there was tenderness over the 
lumbosacral area that extended to the left hip to palpation.  
With regard to specific evaluation information, there were no 
postural abnormalities or fixed deformities and the 
musculature of the back was described as normal for the 
veterans age.  Range of motion of the lumbosacral spine was 
recorded as follows:  forward flexion, 26 degrees; backward 
extension, 6 degrees; left lateral flexion, 32 degrees; and 
right lateral flexion, 22 degrees.  There was objective 
evidence of pain on motion.  The examination report shows 
that there were no localizing neurological signs.  A 
diagnosis of spondylosis of the left L5 with 40 percent 
disability was given.  

The report of a December 1996 x-ray of the lumbosacral spine 
shows that there was evidence for disc space narrowing, 
osteophytes, and scoliosis at the level of L1-2, L3-L4, and 
L4-5.  There was spondylolisthesis of the L4 anteriorly on 
L3.  There was no evidence for acute fracture.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

An evaluation of 40 percent disabling has been assigned for 
the veterans low back disability under Diagnostic Code 5292.  
Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).  

Based on findings of degenerative disc disease associated 
with the veterans back disability, the Board has also 
considered the criteria found in Diagnostic Code 5293.  
Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome.  An evaluation of 40 percent 
disabling is warranted based on evidence of severe, recurring 
attacks with intermittent relief, and an evaluation of 60 
percent disabling is warranted for a pronounced disability 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

Having reviewed the evidence, the Board finds that the 
objective evidence does not support the assignment of an 
evaluation in excess of 40 percent disabling for the 
veterans low back disability at this time.  Specifically, 
the veteran has already been afforded the highest evaluation 
allowable under Diagnostic Code 5292, for severe limitation 
of motion of the lumbar spine, as a higher evaluation is not 
contemplated under those criteria.  

Under Diagnostic Code 5293, a higher (or 60 percent) 
evaluation requires evidence of pronounced intervertebral 
disc syndrome which is manifested by sciatic neuropathy and 
other neurological findings appropriate to the site of the 
diseased disc.  Both the December 1995 and the December 1996 
VA examination reports indicate that there was no evidence of 
localizing neurological signs, and Dr. McClains private 1996 
examination report does not suggest the presence of 
neurological involvement in relation to the veterans back 
disability.  

The Board is also aware that a higher evaluation may be 
assigned on the basis of functional loss, and the veteran has 
indicated that his condition has progressed to where he hurts 
everywhere.  In the Boards view, the objective evidence is 
consistent with a characterization of the veterans low back 
disability as severe, based on the objective findings of 
limitation of motion on flexion and extension which are shown 
on the report of the December 1996 VA examination, which also 
indicates that there was objective evidence of pain on 
motion.  Despite the findings of limitation of motion, the 
musculature of the veterans back was normal for his age and 
there were no postural abnormalities or fixed deformities.  
In the Boards view, there is no evidence of functional loss 
to such a degree as to warrant an evaluation in excess of 40 
percent disabling, especially in light of the fact that the 
40 percent evaluation corresponds to a disability manifested 
by the most severe degree of limitation of motion.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.  

For the reasons stated above, the objective evidence does not 
support the assignment of an evaluation in excess of 40 
percent disabling for a low back disability under any of the 
pertinent diagnostic criteria.  As such, the Board finds that 
the preponderance of the evidence weighs against a finding 
that an evaluation in excess of 40 percent disabling is 
warranted for a low back disability.  Accordingly, the 
veterans claim for an increased evaluation is denied.  


ORDER

An evaluation in excess of 40 percent disabling is denied for 
the veterans low back disability.  


REMAND

The veteran has contended that an evaluation in excess of 30 
percent disabling is warranted for his service-connected 
nervous disorder.  

Having reviewed the record, the Board is of the opinion that 
this claim must be remanded to the RO in order to ensure 
compliance with due process considerations.  During the 
pendency of the veterans appeal, the criteria pertaining to 
evaluation of mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended, effective November 7, 1996.  The record 
indicates that the veterans claim was last evaluated by the 
RO in August 1996 (See Supplemental Statement of the Case, 
August 29, 1996), or prior to promulgation of the revised 
rating criteria.  Therefore, it is necessary to remand this 
case to the agency of original jurisdiction for evaluation 
under the new criteria in the first instance.  

In addition, the Board is of the opinion that the veteran 
should be afforded a new VA psychiatric examination, in order 
to evaluate the nature and severity of the symptomatology 
associated with his mental disorder in light of the recently 
revised criteria.  The Board also notes that a multi-axial 
diagnosis was not provided at the time of the veterans most 
recent VA mental disorders examination, which was conducted 
in January 1996.  

Accordingly, this claim is REMANDED for the following 
actions:  

1.  The RO should schedule the veteran 
for a complete VA psychiatric evaluation, 
to include all special tests and studies 
as indicated, sufficient to establish a 
complete differential, multi-axial 
diagnosis.  This examination must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  The physician 
should assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, and should explain what 
the assigned score represents.  The 
symptomatology associated with any mental 
disorder which is currently manifested 
should be fully discussed in the 
examination report, to include an opinion 
as to the degree of occupational and 
social impairment that is indicated by 
the presence of the symptomatology and 
behavior which is discussed in the 
revised diagnostic criteria.  Complete 
rationales must be provided for any 
opinion given or conclusions reached.  
The examiner should be provided with the 
claims folder, a copy of this Remand, and 
a copy of the revised rating criteria 
pertaining to mental disorders, so that 
the veterans medical history and the 
applicable rating criteria may be 
reviewed prior to the examination.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veterans 
claim in light of the revised rating 
criteria applicable to mental disorders, 
in order to determine whether the claim 
for an increased evaluation may now be 
allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case which 
fully discusses the pertinent 
regulations, along with a reasonable 
period of time to respond thereto. The 
case should thereafter be returned to the 
Board for further review, as appropriate.

3. This claim must be afforded 
expeditious treatment by the RO. The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes). In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.





The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
